Citation Nr: 0929382	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for residuals, right 
shoulder and arm injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1952 to 
February 1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied service connection for the 
claimed conditions.

In his Appeal to the Board of Veterans' Appeals, the Veteran 
requested a Travel Board hearing at his local RO.  However, 
subsequent correspondence from the Veteran indicates he no 
longer wished to testify.  See April 2008 Hearing Election.  
Therefore, the Board finds that the Veteran has withdrawn his 
request for a hearing and will proceed with a discussion on 
the merits of the case.


FINDINGS OF FACT

1.  The Veteran did not appeal an August 1954 rating decision 
that denied service connection for a back disorder.

2.  Evidence received since the August 1954 rating decision 
includes pertinent service treatment records in existence but 
unavailable for consideration in August 1954.

3.  The Veteran's back condition is not etiologically related 
to service.

4.  The Veteran's residuals of a right shoulder and arm 
injury are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The August 1954 rating decision that denied the Veteran's 
claim for service connection for a back disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  Since the August 1954 rating decision, official service 
department records have been received that are relevant to 
the Veteran's claim for service connection for a back 
disorder; hence, reconsideration of the claim is warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.307, 3.309,  20.1105 (2008).

3.  A back condition was not incurred in active service, nor 
may arthritis be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Residuals of a right shoulder and arm injury were not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in February 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also informed of the 
criteria for establishing an effective date and disability 
rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In that regard, the February 2007 letter was fully 
compliant with VCAA requirements for service connection 
claims.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in February 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Veteran was afforded a VA examination with respect to the 
claimed conditions.  
Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board 
has reviewed the March 2008 VA examination and finds it to be 
adequate for rating purposes.  The examiner reviewed the 
claims file, recorded the Veteran's history and current 
complaints, conducted a physical examination and x-ray 
imaging, and provided an opinion as to the etiology of the 
claimed disabilities with supporting rationale.

The Veteran's service treatment records, VA treatment 
records, and VA examination report have been associated with 
the claims file.  VA has provided the Veteran with 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

B.  Law and Analysis

New and Material Evidence

The Veteran's claim for service connection for a back 
condition was reopened and denied in the April 2007 rating 
decision on appeal.  Although the RO reopened the claim and 
has adjudicated the issue of entitlement to service 
connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

During the pendency of this appeal, VA revised 38 C.F.R. § 
3.156(c) which addresses service department records.  See 71 
Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (as codified at 38 
C.F.R. § 3.156(c) (2008)).  38 C.F.R. § 3.156(c) was revised 
to clarify VA's current practice.  When VA receives service 
department records that were unavailable at the time of the 
prior decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c)(1) provides that notwithstanding any other section 
in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, an 
award based all or in part on the records identified by 
paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  38 C.F.R. § 3.156(c)(3) 
(2008).

Since relevant service treatment records that were in 
existence but unavailable at the time of the prior final 
rating decision have been obtained and added to the record, 
the provisions of 38 C.F.R. § 3.156(c) are for application.  
Because the newly received official service department 
records are relevant to the Veteran's claim, the Board will 
reconsider de novo the claim for service connection for a 
back disorder.  The assigned effective date in this case, 
therefore, may be the date of receipt of the original claim 
or the date entitlement arose, whichever is later.

In considering the Veteran's claim on the merits, the Board 
notes that VA treatment records have also been associated 
with the claims file.  VA treatment records dated July 2006 
indicate the Veteran experienced back pain and was diagnosed 
with polymyalgia rheumatica and mild degenerative joint 
disease.  Records dated February 2007 note an x-ray that 
showed degenerative joint disease in the cervical spine.

As the Board has determined that reconsideration of Veteran's 
claim for a back disorder is warranted, it is necessary to 
consider whether the Veteran would be prejudiced by the Board 
proceeding to a decision on the merits.  In this case, the 
Veteran's claim was reopened in the April 2007 rating 
decision.  In the April 2008 SOC, the RO provided the Veteran 
with the laws and regulations pertaining to consideration of 
the claim on the merits. Also, the Veteran has provided 
arguments addressing his claim on the merits.  See November 
2007 VA Form 9; July 2009 Written Brief Presentation.  The 
Board therefore finds that, given that the Veteran had 
adequate notice of the applicable regulations and has had the 
opportunity to submit argument and evidence on the merits of 
his claim, he would not be prejudiced by the Board's review 
of the merits of the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran underwent an enlistment examination in January 
1952.  No abnormalities were noted.  In February 1954, the 
Veteran underwent a separation examination.  He reported a 
history of swollen or painful joints, a painful or "trick" 
shoulder or elbow, and reported previously wearing a brace or 
back support.  The Veteran described his health as "fair."  
The examining physician noted an injury to the right 
shoulder, and recorded additional comments that the injury 
existed prior to service, and that the Veteran had pain in 
the past after strenuous use.  However, service treatment 
records also indicate that the Veteran's back and joints were 
normal at separation.

The Veteran was afforded a VA examination in July 1954.  The 
Veteran reported experiencing headaches all his life, but had 
no other complaints.

VA treatment records show the Veteran was seen in July 2006.  
He had been referred by his primary care provider for a 
rheumatology consultation and evaluation for polymyalgia 
rheumatica.  The Veteran denied any current shoulder pain or 
stiffness, but reported having pain in his right shoulder 
that started about four months earlier and had moved to his 
left shoulder.  He stated that this had resolved after 
starting prednisone.  He reported numbness in the first three 
fingers on his right hand, as well as back pain that had 
moved up from his thigh.  On examination, there was mild 
tenderness in the muscles of the back, and non-radiating pain 
upon rotation and flexion in the back, localized in the 
paralumbar area.  Follow-up consultations noted mild 
degenerative joint disease.

The Veteran was seen again in February 2007.  He reported 
numbness and tingling in both hands that started in the neck 
and went down.  He also reported muscle soreness in the arms.  
He also complained of left shoulder pain which he described 
as similar to rotator cuff pain that occurred upon reaching 
up for things or trying to throw things.

The Veteran underwent a VA examination in March 2008.  The 
claims file was reviewed by the examiner.  The Veteran 
reported that, during service, he was lifting parts of a D7 
Caterpillar with several other soldiers when the load became 
unbalanced and he strained his back and right shoulder.  He 
stated that he received medical attention and was given 
Advil.  He reported having no other incidents and had no 
other problems with his low back or shoulder while in 
service.  Following discharge, he secured employment as a 
supervisor instructing others how to make medical equipment.  
He said he was not required to lift and carry significant 
amounts of weight.  He never saw a Worker's Compensation 
physician.  His back and shoulder discomfort did not result 
in any interference with the core functions of his job.  He 
did not participate in any athletic activities, and had no 
other injury to his back or shoulder after the incident in 
service.  

The Veteran stated that he experienced intermittent pain in 
his low back, occasioned by leaning forward, or standing or 
walking too long.  He was able to carry dog food without 
causing pain in his back.  He recently bought a new mattress 
which helped with back pain.  He treated his pain with NSAID 
medication, but this did not happen very often as any 
increase in pain lasted for minutes and not more than an 
hour.  With respect to his shoulder, the Veteran rated the 
pain as 3 to 4 out of 10, increasing to 7 out of 10 with 
repeated horizontal pushing, pulling, or overhead reaching.  
He described the pain as aching and treated it with Icy Hot 
or Ben Gay, as well as massage.

On physical examination, the Veteran displayed discomfort and 
stiffness on range of motion testing for both his spine and 
shoulder, though range of motion was not functionally reduced 
on repetitive testing.  The Veteran's impingement sign was 
mildly positive at the right shoulder, but had no crepitus.  
The Veteran had slight levoscoliosis of the thoracolumbar 
junction, but no paraspinus muscle spasm.  Waddell signs and 
straight leg testing were negative.  The Veteran's gait was 
normal and he was independently ambulatory.  X-rays of both 
the right shoulder and lumbar spine showed mild degenerative 
changes.

The examiner concluded that the Veteran's right shoulder and 
lumbar conditions were less likely than not related to 
service.  The Veteran had one self-limiting event with 
respect to each body part.  Each resolved in service, and 
extenuated treatment was not necessary.  Rather, the low back 
was treated with medication, and the shoulder was treating 
with medication and physical therapy.  The Veteran had no 
additional problems following discharge and throughout much 
of his adult working career, though he received treatment as 
he got older.  The examiner opined that the Veteran's lumbar 
spine and right shoulder problems were more related to the 
natural aging process than his in-service experiences.

Based on the evidence of record, the Board finds that service 
connection for a back condition and service connection for 
residuals of a right shoulder and arm injury are not 
warranted.  The Veteran has current diagnoses for both the 
shoulder and back, and there is evidence that the Veteran 
injured both body parts in service.  However, there is no 
competent evidence to support the conclusion that the current 
conditions are related to the injuries in service, or are 
otherwise attributable to service.  The Veteran's prior 
injuries were noted at separation.  However, his separation 
examination was normal.  He did not report any problems with 
his right shoulder or back during a VA examination in July 
1954.  The Veteran has not alleged that he continued to 
experience symptoms after discharge, and there is no 
documented treatment for either condition for many years 
after service.  Indeed, VA treatment records indicate that 
the Veteran sought treatment for shoulder pain in July 2006, 
and reported that such pain had started only four months 
prior.  The VA examiner concluded that it was less likely 
than not that the Veteran's current disabilities are related 
to service.  This opinion is based on a review of the claims 
file, a history provided by the Veteran, and current physical 
findings, and is accompanied by a supporting rationale.  
There is no other competent evidence to refute this opinion 
or otherwise link the Veteran's disabilities to service.

The Veteran's representative argued that consideration should 
be given to the Veteran's inactive lifestyle and sedentary 
job, particularly in light of the apparent lack of a 
continuity of symptomatology.  See July 2009 Written Brief 
Presentation.  The representative also stated that the VA 
examiner attributed the Veteran's disabilities to the aging 
process, but failed to deduce why the aging process has only 
affected the joints he injured in service.  Id.  The Board 
notes, however, that the examiner did record information 
regarding the Veteran's post-service employment and 
lifestyle.  Moreover, although the examiner did not 
specifically address the issue of whether other joints are 
affected by the aging process, the Board notes that the 
examiner was tasked with providing an opinion as to the 
etiology of only the claimed disabilities of the back and 
right shoulder.  As discussed above, the examination is 
adequate for evaluating the claims on appeal in accordance 
with VA's duty to assist.

C.  Conclusion

Newly acquired service treatment records pertinent to the 
Veteran's claim for service connection for a back disorder 
have been obtained, and reconsideration of that claim is 
warranted.  However, the preponderance of the evidence is 
against finding that the Veteran has a back condition or 
residuals of a shoulder and arm injury that are etiologically 
related to active service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.




ORDER

Service connection for a back condition is denied.

Service connection for residuals of a right shoulder and arm 
injury is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


